PER curiam :
Más de dos años estuvieron los demandantes en los dos casos de epígrafe litigando su reclamación de da-ños contra los demandados. Éstos negaron siempre toda responsabilidad por los daños reclamados. Finalmente el tribunal de instancia dictó sentencia a favor de dichos de-mandantes condenando a los demandados a pagarles solida-riamente varias sumas de dinero, más las costas pero sin pronunciamiento alguno en cuanto a los honorarios de abo-gado. Resolvimos revisar este aspecto de la sentencia a so-licitud de los demandantes. 
La condena en honorarios de abogado es imperativa cuando el tribunal sentenciador concluye que una parte ha sido temeraria. Ortiz v. Martorell, 80 D.P.R. 544. En au-*40senda de una condusión expresa a esos efectos, un pronun-ciamiento en la sentencia condenando al pago de honorarios de abogado, implica que el tribunal sentenciador consideró temeraria a la parte así condenada. Castro v. Payco, Inc., 75 D.P.R. 63; Ortiz v. Martorell, supra. A contrario sensu, la ausencia de dicho pronunciamiento se presume que el tribunal consideró que la parte perdidosa no fue temeraria. 
La determinación de si un litigante ha procedido con te-meridad descansa en la sana discreción del tribunal senten-ciador. Cf. Font v. Pastrana, 73 D.P.R. 247. No revisa-remos esa determinación a menos que los autos demuestren que se ha cometido un abuso de discreción. 
Un examen de los autos en estos casos demuestra que los demandados fueron temerarios y que el tribunal de instan-cia incurrió en error al no condenarlos al pago de honorarios de abogado. La demandada recurrida así lo admite en su alegato. El hecho de que ella se viera obligada a demandar a una tercera persona que luego resultó también ser solida-riamente responsable de los daños, no destruye su manifiesta temeridad en el litigio. Igualmente fue temeraria la ter-cera demandada al negar responsabiliad y defenderse en la acción. (1) La rebaja en la cuantía de la indemnización con-cedida no implica de por sí solo, la falta de temeridad de los demandados. (2)

La sentencia del Tribunal Superior será modificada y se condenará a los demandados y a la tercera demandada a pagar solidariamente a los demandantes en concepto de ho-norarios de abogado, la suma de $500 en cada caso, o sea, un total de $1,000, y así modificada, será confirmada.


 Véase Santana y. Prensa Insular, Inc., 68 D.P.R. 29; Roses v. Juliá, 67 D.P.R. 518.


Acha v. Nevárez, 59 D.P.R. 235; Mercado v. American Railroad Co., 61 D.P.R. 228.